DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-13 and 15-16 are allowed.
	Miyazaya et al. (US 20140300636) teaches an information processing apparatus including a sound output control unit configured to generate localization information of a sound marker based on a virtual position, and a sound output unit configured to output a sound associated with the sound marker, based on the localization information, wherein the virtual position is determined based on a position of a real object present in a space.
Sako et al. (US 20140123015) teaches an information processing system including a database in which at least one of a name, position information, and an image identifying a predetermined location is associated with specific content, a position identification part configured to identify a current position, a determination part configured to determine whether content corresponding to the current position is present in the database, a notification part configured to, when the determination part determines that the content corresponding to the current position is present, send to a user a notification that the content corresponding to the current position is present, and a controller configured to start playback of the content in accordance with an action of the user with respect to the notification by the notification part.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “wherein the first image is acquired by an imaging unit of a client terminal; and a control unit configured to; extract second information corresponding to an object based on the first information related to the first image, wherein the object is outside 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641